                                                                                     Case 2:17-cv-03557-JAT Document 66 Filed 05/31/19 Page 1 of 3




                                                                            1   Stephen Montoya (#011791)
                                                                                Montoya, Lucero & Pastor, P.A.
                                                                            2   3200 North Central Avenue, Suite 2550
                                                                            3   Phoenix, Arizona 85012
                                                                                602-256-6718 (telephone)
                                                                            4   602-256-6667 (fax)
                                                                            5   stephen@montoyalawgroup.com

                                                                            6   Attorney for Plaintiff
                                                                            7
                                                                                                     IN THE UNITED STATES DISTRICT COURT
                                                                            8
                                                                                                           FOR THE DISTRICT OF ARIZONA
                                                                            9
                                                                           10 Hector Villa,                                      No. CV 17-03557-PHX-JAT
                                                                           11 Plaintiff,
                                                                                                                                 PLAINTIFF’S RESPONSE TO
                                                                           12                                                    DEFENDANT’S MOTION IN
                                                                              vs.                                                LIMINE NO. 6 RE: INMATE
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS
M ONTOYA , L UCERO & P ASTOR




                                                                           13
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                                                                 COMMUNICATIONS AND
                                                                              State of Arizona,                                  CONDUCT
                                         PHOENIX, ARIZONA 85012




                                                                           14
                                                                           15 Defendant.
                                                                           16          In its Order of April 25, 2019 denying Defendant’s Motion for Summary Judgment
                                                                           17   on Plaintiff’s retaliation claim, the Court stated that:
                                                                           18                 Plaintiff alleges that Deem harassed him in retaliation for filing
                                                                           19                 the September 25, 2014 complaint against him by calling him a
                                                                                              “paper dropper,” a “snitch,” “gay,” a “chomo,” and a “liar.”
                                                                           20                                               ....
                                                                           21                 Further, Plaintiff claims that he became concerned for his
                                                                           22                 physical safety as a result of Deem’s slurs. Specifically,
                                                                                              Plaintiff avers that inmates told him that they heard he was a
                                                                           23                 “chomo,” a “paper dropper,” and a “snitch,” causing Plaintiff to
                                                                                              fear that he would be physically assaulted based on these
                                                                           24
                                                                                              accusations.
                                                                           25
                                                                                See Order of April 25, 2019, p. 40, lines 7-9; p. 41, lines 8-11, Clerk’s Docket No. 49. In
                                                                           26
                                                                                addition, in his Statement of Facts opposing Defendant’s Motion for Summary Judgment,
                                                                           27
                                                                                Plaintiff stated (and the Court acknowledged) that being called these slurs endangered his
                                                                           28
                                                                                     Case 2:17-cv-03557-JAT Document 66 Filed 05/31/19 Page 2 of 3



                                                                            1   physical safety with the inmates because inmates often assault “snitches” and that an
                                                                            2   inmate told him, “I heard from Deem that you’re a faggot” as the inmate “pulled his pants
                                                                            3   down” to “expose” himself and told Villa “look my ass is hairy” and “if Deem does it, then
                                                                            4   it’s okay for me to do it.” See Plaintiff’s Statement of Facts, && 133-135, Clerk’s Docket
                                                                            5   No. 42.
                                                                            6          Defendant’s Motion in Limine No. 6 ignores this Court’s Order by seeking to
                                                                            7   exclude all inmate “communications and conduct,” when (as indicated above) the Court
                                                                            8   already specifically found that such conduct was relevant to Plaintiff’s retaliation claim.
                                                                            9   See Order of April 25, 2019, p. 40, lines 8-11, citing Black v. City & Cty. of Honolulu, 112
                                                                           10   F. Supp. 2d 1041, 1052 (D. Haw. 2000) (finding a genuine issue of material fact as to
                                                                           11   whether alleged acts of harassment of female employee after she filed sexual harassment
                                                                           12   charges against male supervisor changed conditions of her employment where evidence
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                reflected that employee feared for her and her children’s safety because of the alleged
                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                                retaliation).
                                                                           15          Accordingly, Defendant’s Motion in Limine No. 6 should be denied.
                                                                           16
                                                                           17                       Respectfully submitted this 31st day of May 2019.
                                                                           18                             MONTOYA, LUCERO & PASTOR, P.A.
                                                                           19
                                                                           20                              ________________________________
                                                                                                           Stephen Montoya
                                                                           21                              3200 North Central Avenue, Suite 2550
                                                                           22                              Phoenix, Arizona 85012
                                                                                                           Attorney for Plaintiff
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28


                                                                                                                             2
                                                                                    Case 2:17-cv-03557-JAT Document 66 Filed 05/31/19 Page 3 of 3



                                                                            1 I hereby certify that on May 31, 2019, I electronically transmitted the foregoing document
                                                                              to the Clerk of Court using the CM/ECF System for filing and transmittal of a Notice of
                                                                            2 Electronic Filing to the following registrant:
                                                                            3
                                                                              Michael K. Goodwin
                                                                            4 Kirstin A. Story
                                                                            5 Assistant Attorney General
                                                                              2005 North Central Avenue
                                                                            6 Phoenix, Arizona 85004
                                                                              Attorneys for Defendant
                                                                            7
                                                                            8
                                                                            9
                                                                                ____________________________
                                                                           10
                                                                           11
                                                                           12
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                           15
                                                                           16
                                                                           17
                                                                           18
                                                                           19
                                                                           20
                                                                           21
                                                                           22
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28


                                                                                                                           3
